Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the Application and Preliminary Amendment filed August 20, 2021.

3.	Claims 1-21 have been examined and are pending with this action.

4.	The Information Disclosure Statement filed August 20, 2021 has been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1, 2-8, and 10-21 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Petit-Huguenin et al. (US 10,575,176).
INDEPENDENT:
As per claim 1, Petit-Huguenin teaches a load-balancing method for balancing a processing load of a plurality of clients among a plurality of servers, the method comprising: 
assigning a different subset of the plurality of servers to each respective client in the plurality of clients, said each client being configured to distribute processing requests only to the servers in the subset assigned thereto (see Petit-Huguenin, Abstract: “a desired server load-distribution is assigned for a plurality of computer servers that collectively provide services to computer clients… Weight factors for servers of the selected subset of servers are determined as a function of the overall server load-distribution-profile and the selected subset”); 
for each respective client in the plurality of clients, determining respective load weights for distributing processing requests to the servers in the subset assigned thereto (see Petit-Huguenin, col.8, lines 5-7: “The proper weight calculation values can then be selected based upon the subset size allowed/used in connection with each client request”), wherein the load weights for each respective client are determined such that at least one server of the plurality of servers is assigned to multiple clients in the plurality of clients, and at least one of the load weights for each respective client is a fraction of another one of the load weights for the client (see Petit-Huguenin, col.4, lines 11-16: “An embodiment of the present invention uses a combination of modifications to the client weights and to the subset selection frequency. This combination of modifications is used to control the overall distribution of server connections”; col.4, lines 21-29: “These parameters are used to determine adjustments to server weights. The parameters can include, but are not limited to, a desired overall server load-distribution-profile, currently-assigned server weights, server subset size provided to clients, client selection algorithms, types of service provided and current server loads,  In a particular implementation, the server subset size provided to the clients can be adjusted as a function of the desired overall server load-distribution-profile”; and col.6, lines 46-48: “Once the client has selected a server using the provided weights and/or subset, the client sends a connection request 116 that specifies the selected server. The selected server responds to the client request and a connection is then established between the selected server and the requesting client device. This connection can be used to provide a variety of desired client-server services 118”); and 
controlling the plurality of clients to distribute processing requests based on the determined load weights (see Petit-Huguenin, col.4, lines 11-16: “An embodiment of the present invention uses a combination of modifications to the client weights and to the subset selection frequency. This combination of modifications is used to control the overall distribution of server connections”; and col.5, lines 24-27: “As clients are added (and removed) from the system the weights can be shifted to reach an equilibrium load-distribution that corresponds to the desired load-distribution”),
 wherein the assigning a different subset of the plurality of servers to each respective client (see Petit-Huguenin, Abstract: “In response to a computer client request for service, a subset of computer servers is selected from the plurality of computer servers”) comprises: 
determining a client width number based upon the number of servers in the plurality of servers and the number of clients in the plurality of clients (see Petit-Huguenin, col.2, lines 60-65: “Aspects of the present invention are directed toward implementing distributed server-client connections that facilitate scaling of server-systems. An overall server-distribution-profile determines a desired ration of server connections/workloads for the servers within the server-system. This overall server-distribution-profile can be modified to accommodate different services”; col.4, lines 27-29: “the server subset size provided to the clients can be adjusted as a function of the desired overall server load-distribution-profile”; and col.8, lines 8-10: “Other variations to the algorithm are also possible. In one such variation, the total number of servers returned in the subset can be modified as desired”); and 
dividing the plurality of servers into said subsets in accordance with the determined client width number (see Petit-Huguenin, Abstract: “Weight factors for servers of the selected subset of servers are determined as a function of the overall server load-distribution-profile and the selected subset”; and col.4, lines 1-4: “Because of the interdependence between all the modified weights, the weights can be updated each time an original weight is modified or a server is added to or removed from the list”).

As per claim 6, Petit-Huguenin teaches a client in a load balancing computer processing system comprising a plurality of clients, the client comprising communication circuitry and at least one processor, wherein the at least one processor is configured to: 
control the communication circuitry to distribute processing requests to a respective subset of a plurality of servers over a communication network by transmitting a first weighted- quantity of the processing requests to each of one or more of the servers in the respective subset (see Petit-Huguenin, col.4, lines 11-16: “An embodiment of the present invention uses a combination of modifications to the client weights and to the subset selection frequency. This combination of modifications is used to control the overall distribution of server connections”; and col.5, lines 24-27: “As clients are added (and removed) from the system the weights can be shifted to reach an equilibrium load-distribution that corresponds to the desired load-distribution”) and transmitting to at least one other server in the respective subset a second weighted-quantity of the processing requests, the second weighted-quantity being a fraction of the first weighted-quantity such that at least one server of the plurality of servers is assigned to multiple clients (see Petit-Huguenin, col.4, lines 11-16: “An embodiment of the present invention uses a combination of modifications to the client weights and to the subset selection frequency. This combination of modifications is used to control the overall distribution of server connections”; col.4, lines 21-29: “These parameters are used to determine adjustments to server weights. The parameters can include, but are not limited to, a desired overall server load-distribution-profile, currently-assigned server weights, server subset size provided to clients, client selection algorithms, types of service provided and current server loads,  In a particular implementation, the server subset size provided to the clients can be adjusted as a function of the desired overall server load-distribution-profile”; and col.6, lines 46-48: “Once the client has selected a server using the provided weights and/or subset, the client sends a connection request 116 that specifies the selected server. The selected server responds to the client request and a connection is then established between the selected server and the requesting client device. This connection can be used to provide a variety of desired client-server services 118”), and 
determine the respective subset of servers and a proportion of processing requests to be sent to each server in the respective subset based at least upon information about other said clients, information about the plurality of servers, and size of the respective subset of servers (see Petit-Huguenin, col.5, lines 24-27: “As clients are added (and removed) from the system the weights can be shifted to reach an equilibrium load-distribution that corresponds to the desired load-distribution”; and col.6, lines 46-48: “Once the client has selected a server using the provided weights and/or subset, the client sends a connection request 116 that specifies the selected server. The selected server responds to the client request and a connection is then established between the selected server and the requesting client device. This connection can be used to provide a variety of desired client-server services 118”), 
wherein determining the respective subset of servers and the proportion of processing requests to be sent to each server in the respective subset (see Petit-Huguenin, Abstract: “In response to a computer client request for service, a subset of computer servers is selected from the plurality of computer servers”) comprises: 
determining the number of clients in the plurality of clients, the number of the servers in the plurality of servers, and the specified subset size (see Petit-Huguenin, col.2, lines 21-23: “Weight factors for servers of the selected subset of servers are determined as a function of the overall server load-distribution-profile and the size of the selected subset”; and col.5, lines 24-27: As clients are added (and removed) from the system the weights can be shifted to reach an equilibrium load-distribution that corresponds to the desired load-distribution”); 
determining a client width number based upon the number of servers in the plurality of servers and the number of clients in the plurality of clients (see Petit-Huguenin, col.2, lines 60-65: “Aspects of the present invention are directed toward implementing distributed server-client connections that facilitate scaling of server-systems. An overall server-distribution-profile determines a desired ration of server connections/workloads for the servers within the server-system. This overall server-distribution-profile can be modified to accommodate different services”; col.4, lines 27-29: “the server subset size provided to the clients can be adjusted as a function of the desired overall server load-distribution-profile”; and col.8, lines 8-10: “Other variations to the algorithm are also possible. In one such variation, the total number of servers returned in the subset can be modified as desired”); and 
dividing the plurality of servers into said subsets in accordance with the determined client width number (see Petit-Huguenin, Abstract: “Weight factors for servers of the selected subset of servers are determined as a function of the overall server load-distribution-profile and the selected subset”; and col.4, lines 1-4: “Because of the interdependence between all the modified weights, the weights can be updated each time an original weight is modified or a server is added to or removed from the list”).

As per claim 21, Petit-Huguenin teaches a non-transitory computer readable storage medium storing computer program instructions that, when executed by at least one processor of a client in a computer processing system (see Petit-Huguenin, col.9, lines 60-64: “These and other aspects of the present invention can be implemented in a number of different manners including, but not limited to, stored executable data, computer processors, programmable logic, hardware circuit logic and combinations”), causes the client to balance load distributed over a communication network among a plurality of servers, comprising: 
determining a total number of the plurality servers as a server set size, a total number of a plurality clients as a client set size, an unique identifier assigned to the client, and a subset size for the client, the subset size being a total number of servers to be connected with the client (see Petit-Huguenin, col.2, lines 21-23: “Weight factors for servers of the selected subset of servers are determined as a function of the overall server load-distribution-profile and the size of the selected subset”; and col.5, lines 24-27: As clients are added (and removed) from the system the weights can be shifted to reach an equilibrium load-distribution that corresponds to the desired load-distribution”); and 
based upon the determined server set size, client set size, subset size, and identifier assigned to the client, determining a subset of servers from the plurality of servers, and relative load weights for servers in the selected subset (see Petit-Huguenin, col.2, lines 21-23: “Weight factors for servers of the selected subset of servers are determined as a function of the overall server load-distribution-profile and the size of the selected subset”; and col.5, lines 24-27: As clients are added (and removed) from the system the weights can be shifted to reach an equilibrium load-distribution that corresponds to the desired load-distribution”), each of the relative load weights indicating relative amounts of processing requests transmitted from the client to respective server in the subset, and the selected subset having a size of at least the determined subset size and of a same size as respective subsets of selected by each other client in the plurality of clients (see Petit-Huguenin, col.3, lines 8-12: “The (computer) client selects a server in a manner that is consistent with the server-distribution-profile. For instance, each server is assigned a weight value that corresponds to the overall server-distribution-profile”), 
wherein at least one of the relative load weights for one server in the selected subset is a fraction of another of the relative load weights for another server in the selected subset (see Petit-Huguenin, col.4, lines 11-16: “An embodiment of the present invention uses a combination of modifications to the client weights and to the subset selection frequency. This combination of modifications is used to control the overall distribution of server connections”; and col.6, lines 10-18: “These weight values 112 can be used by the clients when selecting a server. For example, the client can add the total sum of the weight values for the servers. Each server can be associated with one or more numbers ranging from one to the total sum. The amount of numbers can be determined according to respective weight values. The client then randomly selects a number and connects to the server associated with that number”), 
wherein determining a subset of servers from the plurality of servers (see Petit-Huguenin, Abstract: “In response to a computer client request for service, a subset of computer servers is selected from the plurality of computer servers”) comprises: 
determining a client width number based upon the server set size and the client set size (see Petit-Huguenin, col.2, lines 60-65: “Aspects of the present invention are directed toward implementing distributed server-client connections that facilitate scaling of server-systems. An overall server-distribution-profile determines a desired ration of server connections/workloads for the servers within the server-system. This overall server-distribution-profile can be modified to accommodate different services”; col.4, lines 27-29: “the server subset size provided to the clients can be adjusted as a function of the desired overall server load-distribution-profile”; and col.8, lines 8-10: “Other variations to the algorithm are also possible. In one such variation, the total number of servers returned in the subset can be modified as desired”); and 
dividing the plurality of servers into subsets of servers in accordance with the determined client width number (see Petit-Huguenin, Abstract: “Weight factors for servers of the selected subset of servers are determined as a function of the overall server load-distribution-profile and the selected subset”; and col.4, lines 1-4: “Because of the interdependence between all the modified weights, the weights can be updated each time an original weight is modified or a server is added to or removed from the list”).

DEPENDENT:
As per claim 3, which depends on claim 1, Petit-Huguenin further teaches wherein each of the load weights indicates a relative volume of processing requests to be transmitted from a client to servers in the subset assigned to the client (see Petit-Huguenin, col.6, lines 9-14: “These weight values 112 can be used by the clients when selecting a server. For example, the client can add the total sum of the weight values for the servers. Each server can be associated with one or more numbers ranging from one to the total sum”).
As per claim 4, which depends on claim 1, Petit-Huguenin further teaches wherein the assigning a different subset of the plurality of servers to each respective client further comprises: representing the plurality of servers in a continuous logical ring in a memory, with a respective server slice of a first width in the ring representing each server; evenly dividing the ring into sub-portions of a second width, the number of the sub-portions being equal to the number of clients in the plurality of clients; and assigning the subset to the respective client based upon a corresponding one of the sub-portions (see Petit-Huguenin, col.2, lines 21-23: “Weight factors for servers of the selected subset of servers are determined as a function of the overall server load-distribution-profile and the size of the selected subset”; col.6, lines 19-34: “the weight factors are calculated by adjusting the weight values in the subset so that the overall probability-ratio is maintained between servers and the subset. For example, the system could include seven servers. The servers could have the following desired percentage of all connections: 50%, 25%, 5%, 5%, 5%, 5% and 5%. As an example, the subset size could be two. The servers would be assigned a weight value that corresponds to the desired percentage of connection (e.g., 10, 4, 1, 1, 1, 1, and 1). Assuming that the subset selection randomly selects each of the seven servers for a subset size of two, the servers with a desired 5% connection will receive a disproportionate amount of connections and the server with a 50% weight factor will not receive enough connection. The weight factors can thus be adjusted to compensate for the effect of subset selection”; and col.7, lines 1-3: “According to another embodiment of the present invention, weight/subset determination device 114 is implemented using software stored on a medium”).
As per claim 5, which depends on claim 4, Petit-Huguenin further teaches wherein determining respective load weights for distributing the processing requests to the servers in the subset assigned to each respective client comprises: determining the respective load weights based upon respective widths of portions of corresponding server slices overlapping with the sub-portion corresponding to the respective client (see Petit-Huguenin, col.4, lines 17-26: “According to one implementation of the present invention, a server load-profile algorithm is implemented to adjust server weights to be consistent with a desired overall server load-distribution-profile. In one instance, the algorithm accepts a variety of parameters. These parameters are used to determine adjustments to server weights. The parameters can include, but are not limited to, a desired overall server load-distribution-profile, currently-assigned server weights, server subset size provided to clients, client selection algorithms, types of service provided and current server loads”).
As per claim 7, which depends on claim 6, Petit-Huguenin further teaches wherein the one or more of the servers comprise a majority of servers in the respective subset of servers (see Petit-Huguenin, col.6, lines 9-18: “These weight values 112 can be used by the clients when selecting a server. For example, the client can add the total sum of the weight values for the servers. Each server can be associated with one or more numbers ranging from one to the total sum. The amount of numbers can be determined according to respective weight values. The client then randomly selects a number and connects to the server associated with that number”; and col.6, lines 25-34: “The servers would be assigned a weight value that corresponds to the desired percentage of connection (e.g., 10, 4, 1, 1, 1, 1, and 1). Assuming that the subset selection randomly selects each of the seven servers for a subset size of two, the servers with a desired 5% connection will receive a disproportionate amount of connections and the server with a 50% weight factor will not receive enough connection. The weight factors can thus be adjusted to compensate for the effect of subset selection”).
As per claim 8, which depends on claim 6, Petit-Huguenin further teaches wherein the first weighted-quantity and the second weighted-quantity are determined based upon at least the number of servers in the plurality of servers, and the number of clients in the plurality of clients (see Petit-Huguenin, col.6, lines 9-18: “These weight values 112 can be used by the clients when selecting a server. For example, the client can add the total sum of the weight values for the servers. Each server can be associated with one or more numbers ranging from one to the total sum. The amount of numbers can be determined according to respective weight values. The client then randomly selects a number and connects to the server associated with that number”).
As per claim 10, which depends on claim 6, Petit-Huguenin further teaches wherein the client is configured to transmit the second weighted-quantity of processing requests to a first one of the other servers in the respective subset and to transmit a third weighted-quantity of processing requests to a second one of the other servers, the second and third weighted-quantities each being a fraction of the first weighted-quantity (see Petit-Huguenin, col.4, lines 21-29: “These parameters are used to determine adjustments to server weights. The parameters can include, but are not limited to, a desired overall server load-distribution-profile, currently-assigned server weights, server subset size provided to clients, client selection algorithms, types of service provided and current server loads,  In a particular implementation, the server subset size provided to the clients can be adjusted as a function of the desired overall server load-distribution-profile”; and col.6, lines 46-48: “Once the client has selected a server using the provided weights and/or subset, the client sends a connection request 116 that specifies the selected server. The selected server responds to the client request and a connection is then established between the selected server and the requesting client device. This connection can be used to provide a variety of desired client-server services 118”).
As per claim 11, which depends on claim 6, Petit-Huguenin further teaches wherein at least one of said respective subset of servers having a different number of servers than others of the respective subset of servers (see Petit-Huguenin, col.6, lines 14-16: “The client then randomly selects a number and connects to the server associated with that number”).
As per claim 12, which depends on claim 6, Petit-Huguenin further teaches wherein the client is configured to determine, independently of other said clients, the respective subset of servers, and the proportion of processing requests to be sent to each server in the respective subset based upon information about other said clients, information about the plurality of servers, the size of the respective subset of servers, and an unique identifier for the client (see Petit-Huguenin, col.6, lines 14-16: “The client then randomly selects a number and connects to the server associated with that number”; and independent claim rejections above).
As per claim 13, which depends on claim 6, Petit-Huguenin further teaches wherein each server in the plurality of servers is configured to be homogeneous with respect to other servers in the plurality of servers (see Petit-Huguenin, col.6, lines 23-25: “The servers could have the following desired percentage of all connections: 50%, 25%, 5%, 5%, 5%, 5% and 5%”).
As per claim 14, which depends on claim 6, Petit-Huguenin further teaches wherein each of the servers is configured to receive processing requests from at least one of the clients, and at least one of the servers being configured to receive first and second amounts of the processing requests from two clients, a total sum of the first and second amounts of the processing requests being equal to the first weighted-quantity of the processing requests (see Petit-Huguenin, col.8, lines 32-41: “The servers have the following desired weights/load distributions Server 1=1; Server 2=3; Server 3=1; Server 4=4; Server 5=1 and Server 6=3. The subset size is set to 3 servers. In response to a client connection request, a server subset is generated by randomly selecting 3 servers. The subset selection is implemented so that the servers are selected according to the following probabilities: Server 1=1/13; Server 2=3/13; Server 3=1/13; Server 4=4/13; Server 5=1/13 and Server 6=3/13”).
As per claim 15, which depends on claim 6, Petit-Huguenin further teaches wherein the client is configured to receive the processing requests from a plurality of other devices (see Petit-Huguenin, col.1, lines 37-41: “For example, a device can be placed in front of the servers to distribute connections/services between the servers. Thus, incoming requests/connections are first received by the device. The device then distributes the workload between the servers”).
As per claim 16, which depends on claim 6, Petit-Huguenin further teaches wherein the first weighted-quantity is uniform among all clients in the plurality of clients, and wherein the second weighted-quantity is non-uniform among at least some of the clients in the plurality of clients (see Petit-Huguenin, col.6, lines 23-28: “The servers could have the following desired percentage of all connections: 50%, 25%, 5%, 5%, 5%, 5% and 5%. As an example, the subset size could be two. The servers would be assigned a weight value that corresponds to the desired percentage of connection (e.g., 10, 4, 1, 1, 1, 1, and 1)”).
As per claim 17, which depends on claim 6, Petit-Huguenin further teaches wherein a first client in the plurality of clients is configured to transmit the second weighted-quantity of the respectively corresponding processing requests to a first one of the servers, and a second client of the plurality of clients is configured to transmit the second weighted-quantity of the respectively corresponding processing requests to the first one of the servers and a second one of the servers (see Petit-Huguenin, col.4, lines 16-26: “According to one implementation of the present invention, a server load-profile algorithm is implemented to adjust server weights to be consistent with a desired overall server load-distribution-profile. In one instance, the algorithm accepts a variety of parameters. These parameters are used to determine adjustments to server weights. The parameters can include, but are not limited to, a desired overall server load-distribution-profile, currently-assigned server weights, server subset size provided to clients, client selection algorithms, types of service provided and current server loads”).
As per claim 18, which depends on claim 6, Petit-Huguenin further teaches wherein each of the servers is configured as a HTTP backend server and each of the clients is configured as a HTTP proxy (see Petit-Huguenin, col.4, line 65-col.5, line 1: “Each of these different services can use the same domain, protocol and service name (i.e., example.com, tcp and http), while still using a different subdomain, such as static, dynamic and image”; and col.6, lines 9-18: “These weight values 112 can be used by the clients when selecting a server. For example, the client can add the total sum of the weight values for the servers. Each server can be associated with one or more numbers ranging from one to the total sum. The amount of numbers can be determined according to respective weight values. The client then randomly selects a number and connects to the server associated with that number”).
As per claim 19, which depends on claim 6, Petit-Huguenin further teaches wherein determining the respective subset of servers and the proportion of processing requests to be sent to each server in the respective subset further comprises: representing the plurality of servers in a continuous logical ring, with a respective slice of a first width in the ring representing each server; evenly dividing the ring into sub-portions of a second width, a total number of the sub- portions being equal to the number of clients in the plurality of clients; and determining the respective subset based upon a corresponding one of the sub-portions (see Petit-Huguenin, col.2, lines 21-23: “Weight factors for servers of the selected subset of servers are determined as a function of the overall server load-distribution-profile and the size of the selected subset”; col.6, lines 19-34: “the weight factors are calculated by adjusting the weight values in the subset so that the overall probability-ratio is maintained between servers and the subset. For example, the system could include seven servers. The servers could have the following desired percentage of all connections: 50%, 25%, 5%, 5%, 5%, 5% and 5%. As an example, the subset size could be two. The servers would be assigned a weight value that corresponds to the desired percentage of connection (e.g., 10, 4, 1, 1, 1, 1, and 1). Assuming that the subset selection randomly selects each of the seven servers for a subset size of two, the servers with a desired 5% connection will receive a disproportionate amount of connections and the server with a 50% weight factor will not receive enough connection. The weight factors can thus be adjusted to compensate for the effect of subset selection”; and col.7, lines 1-3: “According to another embodiment of the present invention, weight/subset determination device 114 is implemented using software stored on a medium”).
As per claim 20, which depends on claim 6, Petit-Huguenin further teaches wherein the client is configured to establish a communication connection to each server in a corresponding subset of servers, and wherein at least one server in the plurality of servers is replaceable or removable without causing at least one of the plurality of clients to re-establish previously established connections to servers in a corresponding subset of servers (see Petit-Huguenin, col.2, line 66-col.3, line 2 : “”Other modifications can include, adding, removing or replacing servers with (or without) diverse performance profiles, or simply changing the desired workloads of the servers).

Allowable Subject Matter
6.	Claims 2 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Although Petit-Huguenin further teaches wherein, for a particular client in the plurality of clients, respective load weights in the subset assigned thereto are determined based upon the number of servers in the plurality of servers, the number of clients in the plurality of clients, and an identifier of the client (see Petit-Huguenin, Abstract: “Weight factors for servers of the selected subset of servers are determined as a function of the overall server load-distribution-profile and the selected subset”; col.4, lines 11-16: “An embodiment of the present invention uses a combination of modifications to the client weights and to the subset selection frequency. This combination of modifications is used to control the overall distribution of server connections”; and col.5, lines 24-27: As clients are added (and removed) from the system the weights can be shifted to reach an equilibrium load-distribution that corresponds to the desired load-distribution”), and 
wherein the dividing the plurality of servers into said subsets in accordance with the determined client width number comprises: 
determining whether the client width number is less than a preconfigured subset size;
 upon determination that the client width number is not less than the preconfigured subset size, evenly dividing the plurality of servers into said subsets (see Petit-Huguenin, col.4, lines 46-54: “Servers may have different capabilities, which may not scale in the same manner for different services. For example, a first server may have twice the processing power of a second server, while both servers have the same network bandwidth. Thus, processing-intensive services would benefit from a desired server load-distribution-profile that favors the first server, whereas network-intensive services would benefit from a relatively even distribution between the two servers”; and col.8, lines 33-41: “The servers have the following desired weights/load distributions Server 1=1; Server 2=3; Server 3=1; Server 4=4; Server 5=1 and Server 6=3. The subset size is set to 3 servers. In response to a client connection request, a server subset is generated by randomly selecting 3 servers. The subset selection is implemented so that the servers are selected according to the following probabilities: Server 1=1/13; Server 2=3/13; Server 3=1/13”), neither Petit-Huguenin nor any other prior art of record discloses, teaches, or suggests “upon determination that the client width number is less than the preconfigured subset size, forming a logical expanded set of servers by duplicating the plurality of servers, and, based upon the logical expanded set of servers, evenly dividing the plurality of servers into said subsets” as recited in dependent claims 2 and 9.

Conclusion
7.	For the reasons above, claims 1, 2-8 and 10-21 have been rejected, claims 2 and 9 have been objected to, and claims 1-21 remain pending.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Won/Primary Examiner, Art Unit 2443